Exhibit 10.1

 

as of January 31, 2006

 

United Natural Foods, Inc.

as Agent and Representative

of the Borrowers

260 Lake Road

Dayville, CT 06241

 

RE: Second Amendment to Amended and Restated Loan and Security Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Loan and Security Agreement dated
as of April 30, 2004, as amended (“Loan Agreement”) among United Natural Foods,
Inc. (“UNF”), United Natural Foods West, Inc. (f/k/a/ Mountain People’s
Warehouse Incorporated) (“UNFW”), United Northeast LLC (“UNLLC”) and United
Natural Trading Co. (“UNT” and together with UNF, UNFW and UNLLC, collectively,
the “Borrowers”) each of the Lenders identified under the caption “Lenders” on
the signature pages thereto and Bank of America, N.A. (as successor to Fleet
Capital Corporation) as administrative and collateral agent for the Lenders (the
“Agent”), Citizens Bank of Massachusetts (the “Syndication Agent”), U.S. Bank
National Association (the “Documentation Agent”) and Fleet Capital Corporation
(the “Arranger”). Capitalized terms not defined herein shall have the meanings
ascribed thereto in the Loan Agreement.

 

Background. Borrowers have requested that the Lenders agree to amend the
Applicable Libor Margin and Applicable Base Rate Margin and the Lenders have
agreed thereto, subject to the terms and conditions set forth herein.

 

 

Accordingly, the parties hereto hereby agree as follows:

 

 

1.

Amendment.

a.            Effective on January 1, 2006, the definition of “Applicable Base
Rate Margin; Applicable LIBOR Margin” in Appendix A to the Loan Agreement is
deleted in its entirety and replaced with the following:

“Applicable Base Rate Margin; Applicable LIBOR Margin – the Applicable LIBOR
Margin and Applicable Base Rate Margin shall be as follows:

Applicable LIBOR Margin

Applicable Base Rate Margin

.75%

0.00%

 

 

 



 

 

2.            Representations and Warranties. The Borrowers hereby represent and
warrant as follows:

a.            Power, Authority, Etc. The Borrowers have the power and authority
for the making and performing of this Second Amendment. This Second Amendment
has been duly executed and delivered by or on behalf of the Borrowers pursuant
to authority legally adequate therefor, and this Second Amendment is in full
force and effect and is a legal, valid and binding obligation of the Borrowers
enforceable in accordance with its terms subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws and equitable principles
affecting the enforcement of creditors’ rights generally.

b.            Incorporation of Representations and Warranties. The
representations and warranties of the Borrowers contained in the Loan Agreement,
after giving effect to the amendments thereto contemplated hereby, and except
for any changes resulting only from the passage of time which do not otherwise
constitute a Default or an Event of Default, are true and correct on and as of
the date hereof as though made on and as of the date hereof and such
representations and warranties are hereto incorporated in this Second Amendment
as though fully set forth herein.

c.            Permitted Mergers. Borrowers represent and warrant that effective
as of January 1, 2006 (i) NutraSource, Inc. and Rainbow Natural Foods, Inc.,
each a Borrower under the Loan Agreement and each a Subsidiary of UNFW, were
merged into UNFW as permitted under and in compliance with Section 9.2.1 of the
Loan Agreement, and (ii) Stow Mills, Inc. and United Natural Foods Pennsylvania,
Inc., each a Borrower under the Loan Agreement and each a Subsidiary of UNF, and
Select Nutrition Distributors, Inc., a Subsidiary of UNF, were merged into UNF
as permitted under and in compliance with Section 9.2.1 of the Loan Agreement.

3.            Conditions Precedent. This Second Amendment and the Lenders’
obligations hereunder shall not be effective until each of the following
conditions are satisfied (the “Amendment Effective Date”):

a.            Borrowers shall have duly executed and delivered this Second
Amendment;

b.            All requisite corporate action and proceedings of the Borrowers in
connection with this Second Amendment and all documentation and certificates
required by Agent and/or its counsel in connection therewith shall be
satisfactory in form and substance to Agent;

 

c.

No Default or Event of Default shall exist; and

 

 

d.

All the Lenders shall have executed this Second Amendment.

 

 

- 2 -

 



 

 

 

4.

Miscellaneous.

a.            Counterparts. This Second Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Second Amendment by signing any such
counterpart.

b.            Force and Effect. The Loan Agreement and each other Loan Document,
as amended or modified by this Second Amendment, are hereby ratified, confirmed
and approved and shall continue in full force or effect.

c.            Loan Document. This Second Amendment and all other documents
executed in connection herewith are “Loan Documents” as such term is defined in
the Loan Agreement. This Second Amendment shall be governed by the laws of the
State of Connecticut. This Second Amendment and the other documents executed and
delivered in connection herewith set forth the entire agreement of the parties
with respect to the subject matter thereof and supersede any prior agreement and
contemporaneous oral agreements of the parties concerning their subject matter.

 

[remainder of page intentionally left blank]

 

- 3 -

 



 

 

Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement

 

IN WITNESS WHEREOF, the parties have executed this SecondAmendment as of the
date first above written.

 

BORROWERS:

UNITED NATURAL FOODS, INC.

 

 

By:

/s/ Mark E. Shamber                          

 

 

Name:

Mark E. Shamber

 

 

Title:

Vice President and acting CFO

 

 

UNITED NATURAL FOODS WEST, INC.

 

 

By:

/s/ Mark E. Shamber                            

 

 

Name:

Mark E. Shamber

 

 

Title:

Vice President and acting CFO

 

 

UNITED NORTHEAST LLC

 

 

By:   /s/ Mark E. Shamber                          

 

 

Name:

Mark E. Shamber

 

 

Title:

Vice President and acting CFO

 

 

UNITED NATURAL TRADING CO.

 

 

By:

/s/ Mark E. Shamber                            

 

 

Name:

Mark E. Shamber

 

 

Title:

Vice President and acting CFO

 

GUARANTORS:

NATURAL RETAIL GROUP, INC.

 

 

By:

/s/ Mark E. Shamber                            

 

 

Name:

Mark E. Shamber

 

 

Title:

Vice President and acting CFO

 

 

ALBERT’S ORGANICS, INC.

 

 

By:

/s/ Mark E. Shamber                            

 

 

Name:

Mark E. Shamber

 

 

Title:

Vice President and acting CFO

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Kim B. Bushey                              

 

Name:

Kim B. Bushey

 

 

Title:

Senior Vice President

 

 

 

 



 

 

LENDERS:  

 

BANK OF AMERICA, N.A., as a

Lender

 

By:

 /s/ Kim B. Bushey   

 

 

Name: Kim B. Bushey

 

 

Title:

Senior Vice President

 

 

CITIZENS BANK OF MASSACHUSETTS, as

a Lender

 

By:

 /s/ Peter Coates   

 

Name: Peter Coates

 

Title: Vice President

 

U.S. BANK NATIONAL ASSOCIATION, as a

Lender

 

By:

 /s/ John W. Ball   

 

Name: John W. Ball

 

Title: Vice President

 

PNC BANK, NATIONAL ASSOCIATION, a

Lender

 

By:

 /s/ Brian Conway   

 

Name: Brian Conway

 

Title: Vice President

 

 

 

- 5 -

 



 

 

FIRST PIONEER FARM CREDIT, ACA, a

Lender

 

By:

 /s/ Carol L. Sobson   

 

 

Name: Carol L. Sobson

Title: Vice President

 

WEBSTER BANK, a Lender

 

By:

 /s/ John H. Frost   

 

Name: John H. Frost

 

Title: Vice President

 

ISRAEL DISCOUNT BANK

OF NEW YORK, a Lender

 

By:

 /s/ Kevin Lord   

 

Name: Kevin Lord

 

Title: FVP

 

By:

 /s/ Stephen Shapiro   

 

Name: Stephen Shapiro

 

 

Title: SVP

 

 

ROYAL BANK OF CANADA, a Lender

 

By:

 /s/ Gordon MacArthur   

 

 

Name: Gordon MacArthur

 

 

Title: Authorized Signatory

 

 

HARRIS TRUST AND SAVINGS BANK,

a Lender

 

 

By:

 /s/ C. Scott Place   

 

Name: C. Scott Place

 

 

Title: Director

 

 

 

 

- 6 -

 

 

 